Citation Nr: 0101987	
Decision Date: 01/24/01    Archive Date: 01/31/01	

DOCKET NO. 97-29 620A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $14,328.12.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The dates of the veteran's active military service are not a 
part of the appellate record; however, she apparently had 
service during the Persian Gulf War.  

This matter arises from an April 1997 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  In April 1988, the veteran purchased a home with a home 
loan which was guaranteed by VA.  

2.  In December 1994, the veteran defaulted on her VA 
guaranteed mortgage.  

3.  The veteran did not dispose, or attempt to dispose of, 
the real property in question.

4.  The veteran abandoned the real property in question.  

5.  A judgment in foreclosure was granted in April 1995, and 
the secured property was sold at a sheriff's sale held during 
the following December.

6.  The indebtedness in the amount of $14,328.12 was not the 
result of fraud, misrepresentation, or bad faith by the 
veteran.

7.  The veteran was at fault in the creation of the 
indebtedness.  

8.  Recovery of the loan guaranty indebtedness would not 
subject the veteran to undue economic hardship.  

9.  Waiver of the loan guaranty indebtedness would result in 
the veteran's unjust enrichment, and would be contrary to the 
purpose for which the VA loan guaranty program was 
established.  


CONCLUSIONS OF LAW

1.  After default in payment of a VA guaranteed loan by the 
appellant, there was a loss of the property that served as 
security for that loan.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. § 1.964(a)(1) (2000).  

2.  Recovery of the loan guaranty indebtedness in the amount 
of $14,328.12 would not be against the principles of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.964(a)(2)(3), 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has not questioned the validity of the 
indebtedness now at issue; instead, she contends that she 
made a number of attempts to avoid foreclosure on the 
property in question.  Nor does the record otherwise indicate 
that the debt was improperly created.  As such, the question 
of the propriety of creation of the veteran's debt to VA need 
not be addressed further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  Moreover, it does not appear that 
the veteran is entitled to a retroactive release of 
liability, thereby negating the debt.  Such a release 
contemplates the existence of a transferee to whom the 
veteran-borrower had transferred the real property; the 
transferee need only appear to be acceptable at the time of 
the transfer, despite subsequently defaulting on the assumed 
loan.  See 38 U.S.C.A. § 3713(b) (West 1991); 38 C.F.R. 
§ 36.4323(g) (2000).  However, in the instant case, the 
veteran did not attempt to transfer all of the liabilities 
that she had assumed to an apparently acceptable transferee; 
instead, she allowed the property to lapse into default.  As 
such, the provisions regarding release of liability, either 
retroactively or otherwise, are not for consideration.  

The veteran obtained a VA guaranteed home loan in April 1988, 
and utilized the proceeds of the loan to purchase real 
property which was used as security for the loan.  Integral 
to the loan agreement was that she would indemnify VA for any 
loss resulting from a subsequent default and foreclosure on 
the subject property.  The veteran then defaulted on the 
guaranteed home loan on a number of occasions, the last being 
in December 1994.  A payment plan was arranged to allow the 
veteran to bring the loan up to date but she did not do so.  
Foreclosure subsequently took place, and a sheriff's sale was 
held in December 1995.  The loan guaranty indebtedness in the 
amount of $14,328.12 ensued.  The amount of the indebtedness 
increased proportionately with a reduction in the estimated 
value of the secured property because the property had been 
abandoned by the appellant, and subsequently was vandalized.  

The appellant requested waiver of recovery of the instant 
loan guaranty indebtedness in February 1997.  She indicated 
that she had been unable to keep up the monthly mortgage 
payments because of illness and a subsequent loss of 
employment.  At a personal hearing conducted at the RO in 
December 1998, the appellant testified that collection of the 
instant indebtedness would subject her to undue economic 
hardship.  She submitted a VA Form 20-5655, Financial Status 
Report, in which she reported that her net monthly income 
totaled $1,034 while her monthly expenses totaled $1,343.  
Among her expenses was $373 for an installment payment on a 
newly purchased vehicle, and $200 for clothing and cleaning.  

In reviewing the facts in this case, the RO did not find that 
the veteran was guilty of fraud, misrepresentation or bad 
faith in the creation of the indebtedness.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  As there appears to be no 
indication of an intent to deceive or to seek unfair 
advantage by the appellant in the creation of the 
indebtedness, no legal bar to the benefit now sought is 
present.  Id.  Thus, the limited question for Board 
consideration is whether recovery of the overpayment would be 
against the principles of equity and good conscience.  See 
38 C.F.R. § 1.964(a).  

With respect to any loan guaranteed, ensured, or made under 
Chapter 37 of this Title, the Secretary shall...waive payment 
of an indebtedness to the Department by the veteran...following 
default and loss of the property, where the Secretary 
determines that collection of such indebtedness would be 
against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(b).  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  See 38 C.F.R. § 1.965(a).  In making such a 
decision, consideration will be given to such things as the 
relative fault of the debtor, and whether collection of the 
indebtedness would deprive the debtor of life's basic 
necessities.  Id.   In the instant case, the indebtedness at 
issue resulted solely from the veteran's failure to meet her 
monthly mortgage obligations.  The veteran claims to have 
become unable to do so following an illness and the loss of 
employment.  However, the record also indicates that the 
veteran made no attempt to sell the encumbered property.  
Although she has indicated that she was prevented from doing 
so, the Board notes that her allegations in this regard refer 
to actions taken by third parties well after the appellant 
had defaulted on the home loan.  Moreover, she abandoned the 
property, and this action on her part ultimately led to its 
vandalism and subsequent depreciation in value.  Thus, the 
veteran clearly was at fault in the creation of the debt, 
despite any attempts to prevent foreclosure.  

Notwithstanding fault by the veteran, the more pressing 
question is whether collection of the existing indebtedness 
would deprive her of life's basic necessities.  The latest 
information of record regarding the veteran's income and 
expenses is reflected in the Financial Status Report 
submitted by her in December 1998.  Therein, she indicated 
that her monthly net income totals $1,034, and that her 
monthly expenses total $1,343.  However, certain reported 
expenses appear to be capable of reduction without adversely 
affecting her ability to obtain life's basic necessities.  
For instance, the appellant reports that she spends $200 
monthly on clothing and cleaning.  In addition, $373 of her 
monthly expenses is allocated for payment on an installment 
contract regarding a personal debt that she voluntarily 
incurred in early 1998.  The Board finds that the veteran's 
debt to the Government should be not be given less deference 
than a private debt.  Finally, the Board notes that the 
appellant is relatively young, and as she testified at her 
personal hearing, is enhancing her job skills by attending 
school full time while working part time.  It thus appears 
likely that the appellant's economic prospects will improve.  
Given the foregoing, the Board concludes that collection of 
the indebtedness at issue would not deprive the veteran of 
life's basic necessities.  

In addition, the Board notes that waiver of recovery of the 
instant indebtedness would result in the unjust enrichment of 
the veteran and would be contrary to the purpose of VA's loan 
guaranty program.  The appellant was able to enjoy full use 
of the real property in question for an extended period of 
time, including throughout the period beginning with her 
default and ending with foreclosure.  Finally, the record 
does not indicate that the veteran changed her legal position 
to her detriment in reliance on the VA loan guaranty program.  
The Board, therefore, must conclude that it would not be 
against the principles of equity and good conscience to 
require the veteran to repay the loan guaranty indebtedness 
at issue.  As such, the Board finds no reasonable basis upon 
which to predicate a grant of the benefit sought on appeal.  


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $14,328.12 is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

